              Case 18-16248-MAM           Doc 291     Filed 12/22/20      Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION
                                   www.flsb.uscourts.gov

In re:                                                        Case No. 18-16248-BKC-MAM

CHANCE & ANTHEM, LLC,                                         Chapter 7

         Debtor.
                                          /

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the Amended Text-Order Setting

Deadlines on the Trustee’s Motion to Substantively Consolidate Non-Debtors (I) Sovereign

Gaming & Entertainment, LLC; (II) Florida's Association of Community Banks and Credit

Unions, Inc. and (III) Sympatico Equine Rescue, Inc. [ECF No. 290] was electronically served via

the Court’s Case Management/Electronic Case Filing System upon all creditors and parties in

interest registered to receive electronic notification on this matter (which is incorporated herein by

reference) on this 22nd day of December, 2020.


                                       GENOVESE JOBLOVE & BATTISTA, P.A.
                                       Attorneys for Chapter 7 Trustee
                                       100 S.E. Second Street, 44th Floor
                                       Miami, Floirda 33131
                                       Telephone: (305) 349-2300
                                       Telecopier: (305) 349-2310

                                       By: /s/ Jesus M. Suarez
                                                Jesus M. Suarez, Esq.
                                                Florida Bar No. 60086
                                               jsuarez@gjb-law.com
